MONROE, C. J.
Defendant was convicted, by a jury of 12, of stealing a heifer, of the value of $16, and he moved in arrest of judgment, on the ground that the charge, if it has any foundation in law, is that of larceny of property of a value exceeding $5 and less than $20, which offense is triable by the court, without a jury, and punishable by imprisonment for not more than six months nor less than one month.
The motion having been overruled and a sentence to imprisonment at hard labor having been pronounced, this appeal was taken.
The offense described in the motion is that of the larceny of “property,” denounced by Act 107 of 1902, § 5, whilst that for which defendant is prosecuted is denounced by Act 64 of 1910, § 1, which reads:
“That whoever shall steal a cow, calf, bull, ox, or any other specie of cattle shall be guilty of a felony, and upon conviction, shall suffer imprisonment at hard labor for not less than one year nor more than five years.”
It is argued that a heifer is of the same “specie” as the “cow,, bull, or ox,”- but is omitted from the enumeration of the statute, and, being of that “specie” is not included in the expression “or any other specie of cattle,” and hence is not within the terms of the statute.
But, though a value may be placed upon a cow, charged to have been stolen, and though she may be called a heifer, i. e., a young cow, that has not had a calf, she is, none the less, a cow, and the offense charged is, none the less, within the meaning of the statute. The motion in arrest was therefore properly overruled.
Judgment affirmed.